Citation Nr: 1640128	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2014, and in excess of 70 percent since then.

2.  Entitlement to a compensable evaluation for otitis externa with headaches. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the shoulders.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the neck.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trench foot.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for arthritis of the shoulders.

9.  Entitlement to service connection for arthritis of the neck.

10.  Entitlement to service connection for trench foot.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  He had service in Vietnam, and was awarded the Combat Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

In a December 2014 rating decision, the RO awarded the Veteran a 70 percent disability evaluation for PTSD, effective May 14, 2014.  

The Veteran was afforded a Central Office hearing before the Board in June 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for a back condition, entitlement to service connection for arthritis of the shoulders, entitlement to service connection for arthritis of the neck, entitlement to service connection for trench foot, and entitlement to a compensable rating for otitis externa with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2014 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to May 14, 2014, and in excess of 70 percent since then.

2.  In an October 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back condition, arthritis of the shoulders, arthritis of the neck and bilateral trench foot, and the Veteran did not appeal this decision.

3.  Evidence received since the final October 2008 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating them.



CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to May 14, 2014, and in excess of 70 percent since then, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's October 2008 denials of the Veteran's claims for service connection of a back condition, entitlement to service connection for arthritis of the shoulders, entitlement to service connection for arthritis of the neck, and entitlement to service connection for trench foot are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received since the October 2008 denial, and the claims of entitlement to service connection of a back condition, entitlement to service connection for arthritis of the shoulders, entitlement to service connection for arthritis of the neck, and entitlement to service connection for trench foot, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the November 2014 communication from the Veteran, the appellant withdrew his appeal with respect to the claim of entitlement to an evaluation in excess of 50 percent for PTSD prior to May 14, 2014, and in excess of 70 percent since then; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto and the appeal thereof is therefore dismissed.

New and Material Claims

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In an April 2007 rating decision, the RO denied the Veteran's claims for service connection of arthritis of the shoulders, arthritis of the neck, and bilateral trench foot.  The RO denied the claims based on a finding that the service medical records did not indicate treatment for any chronic conditions, concluding that the evidence did not establish a nexus between the claimed disability and service.  At the time of the determination, the Veteran's service records, VA records, private medical records, and Vet Center records, and the Veteran's claims were of record.  The RO did not obtain an examination to address the claims.

Within a year of the April 2007 determinations, the Veteran submitted additional evidence in support of his claims.  He also claimed service connection for a low back disability.  In an October 2008 rating decision, with consideration of the evidence added since the April 2007 determinations, the RO continued to deny the claims for service connection of arthritis of the neck, arthritis of the shoulders and bilateral trench foot on the same grounds.  With respect to the claim for service connection of a back condition, the RO denied the claim finding that the Veteran had a low back disability that existed prior to service and was not aggravated therein.  

The Veteran did not appeal the October 2008 rating decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Since the October 2008 rating decision, new and material evidence pertinent to the claims has been received.  Since that rating, the Veteran testified before the Board in June 2016.  At the hearing, he testified to having shoulder, neck and back pain in and since service, related to his period of service in Vietnam.  He testified that he had to carry a portable radio set on his back and that he had a history of back, neck and shoulder pain since that time.  He acknowledged that he had a back injury prior to entering service, but related that his back pain became more severe during service.  He explained that he had skin problems with his feet in and since service, as well.  This new evidence, in conjunction with the Veteran's combat service, relates to the unestablished facts necessary to reopen the claims.  New and material evidence having been found, the previously denied claims are reopened.  Although the Board may now reach the merits of the underlying service connection claims, it has found that further development is required.  The claims are addressed in the Remand section below.


ORDER

The appeal is dismissed with respect to the claim of entitlement to an evaluation in excess of 50 percent for PTSD prior to May 14, 2014, and in excess of 70 percent since then

New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the shoulders, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the neck, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral trench foot, and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran was last afforded a VA examinations to address the severity of his otitis externa with headaches in April 2011 and July 2012.  At his June 2016 Board hearing, he testified that his symptoms had worsened since these examinations, noting that he had problems with "blackouts" and severe headaches.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the assertions indicate possible worsening, the Veteran should be afforded a new VA examination.

As outlined above, the Board has reopened the claims for service connection of a back condition, arthritis of the shoulders, arthritis of the neck and bilateral trench foot.  In light the additional evidence, the Board finds that VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Board notes that at his hearing, the Veteran testified that he had received treatment in Boston, Massachusetts, as well as New York, New York.  Numerous VA records have been associated with the claims file; however, no request has been made for any records from VA facilities in Boston, MA, or New York NY.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly records from any VA facilities located in Boston, MA and New York, NY.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for the appropriate VA examination(s) by an appropriate medical professional in order to determine the nature and severity of his otitis externa with headaches.  All indicated tests and studies, including an audiological evaluation if appropriate, should be accomplished and the findings then reported in detail.  

The examiner should also address the functional impairment associated with the Veteran's service-connected otitis externa with headaches.

All relevant medical records, including the claims folders, must be made available to the examiner(s) for review of pertinent documents therein.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral trench foot.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disability of the feet, to include bilateral trench foot, is attributable to service, particularly his period of duty in Vietnam.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed back condition, arthritis of the shoulders and arthritis of the neck.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the back, neck and shoulders, to include arthritis, is attributable to service, particularly his period of duty in Vietnam.  Attention is directed to the Veteran's reports of neck, back and shoulder pain related to carrying a portable radio during his combat service in Vietnam

Attention is directed to the Veteran's reports of symptoms of the foot condition in service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Ensure that the information provided in the obtained examination reports satisfies the criteria above and, if not, return any such report as insufficient.  Then, after any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the him and his attorney a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


